Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-22-00276-CR

                                          Efren MORENO,
                                              Appellant

                                                  v.

                                        The STATE of Texas,
                                              Appellee

                     From the 399th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2021CR10602
                             Honorable Frank J. Castro, Judge Presiding

PER CURIAM

Sitting:          Luz Elena D. Chapa, Justice
                  Beth Watkins, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: September 14, 2022

PERMANENTLY ABATED

           On August 30, 2022, appellant’s attorney notified this court appellant died on August 1,

2022 while in custody of the Texas Department of Criminal Justice. The death of an appellant

during the pendency of an appeal deprives this court of jurisdiction. Molitor v. State, 862 S.W.2d

615, 616 (Tex. Crim. App. 1993); Marez v. State, No. 04-05-00651-CR, 2006 WL 118384, at *1

(Tex. App.—San Antonio Jan. 18, 2006, no pet.) (mem. op., not designated for publication.) Here,

the appeal was perfected before appellant’s death, and this court has not yet issued a mandate.
                                                                                  04-22-00276-CR


Under these circumstances, the appropriate disposition is the permanent abatement of the appeal.

TEX. R. APP. P. 7.1(a)(2). Accordingly, we order the appeal to be permanently abated. See id.

                                                PER CURIAM

Do Not Publish




                                              -2-